DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
It is noted that in [0037] of the original specification, applicant recited that the converging or converging-diverging configuration of the nozzle will give rise to supersonic velocity or shock waves as  claimed in claims 3 and 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. (a)(1) as being anticipated by Coulombe et al (US 2007/0029500).
Regarding claim 1:	 The prior art of Coulombe et al teaches a plasma source (see abstract)( skin and substrates where organic films are deposited) and applications thereof. Coulombe et al further teaches a method for removing a material from a substrate on which the material is disposed, the method comprising: generating a plasma at atmospheric pressure see [0002], the plasma comprising an energetic species reactive with one or more components of the material see [0003] of Coulombe et al; flowing the plasma from a nozzle exit as a plasma plume comprising periodic regions of high plasma density and low plasma density; and exposing the material to the plasma plume see Fig. 1 of Coulombe et al, wherein at least one component of the material reacts with the energetic species and at least one other component of the material is physically impacted and moved by one or more of the regions of high plasma density.  See [0049] – [0051] of Coulombe et al.
 
Regarding claim 2:	The method of claim 1, wherein the regions of high plasma density include respective pressure waves that impact and move the at least one other component.  See [0059] of Coulombe et al.

Regarding claim 3:	The method of claim 2, wherein the pressure waves are shock waves.
the plasma is flowed from the nozzle exit at a supersonic velocity and at a pressure different from an ambient pressure outside the nozzle exit.  See [0072] of Coulombe et al. It is noted that in [0037] of the original specification of the present invention , applicant recited that the converging or converging-diverging configuration of the nozzle will give rise to supersonic velocity or shock waves as claimed.

Regarding claim 5:	The plasma is flowed from a converging nozzle 18. Supersonic conditions are discussed in [0072] of Coulombe et al. It is noted that in [0037] of the original specification of the present invention , applicant recited that the converging or converging-diverging configuration of the nozzle will give rise to supersonic velocity or shock waves. The plasma is flowed from the nozzle exit at a supersonic velocity and at a pressure different from an ambient pressure outside the nozzle exit.  See [0072] of Coulombe et al

Regarding claim 6:	The method of claim 1, wherein the plasma is flowed from a converging nozzle 18 of Coulombe et al.  

Regarding claim 7: The method of claim 1, wherein generating the plasma comprises applying an electrical field to a stream of air, and the energetic species includes an oxygen-inclusive species. See Fig. 1 and the flow of helium, air,  and oxygen in [0073] Coulombe et al
. 

Regarding claim 8:	The material in the method of Coulombe et al comprises an organic compound see the discussion of skin, cells, and organic films in the abstract.  In organic components are discussed in [0003] where high density plasma are discussed. See also [0021], [0072] – [0074].

Regarding claim 9:	 The processing parameters such as the air pressure and flow rate are recited in of Coulombe et al notes the claimed parameters are included in ranges of pressure and flow rate recited by Coulombe et al.   See [0052]  - [0063] of Coulombe et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coulombe et al (US 2007/0029500) in view of Ui et al (US 5,976,992).
The teachings of the prior art of Coulombe et al were discussed above. See [0081] of Coulombe et al and the discussion of power levels and pulse excitation which create pressures with the converging nozzle of Coulombe et al. Though Coulombe et al  teaches it is known to use electrical discharge the electrode and the substrate see [0014],  the prior art of Coulombe et al fails to specifically teach adjusting power level and drive frequency will create pressure waves.
Ui et al disclose an atmospheric pressure plasma source, comprising a plasma-generating chamber; an electrode extending into the plasma-generating chamber (Fig 4-10); a plasma outlet communicating with the plasma-generating chamber (16); and means for flowing from the plasma outlet a plasma plume comprising energetic plasma species. Ui et al disclose generating plasma wave by modulating pressure (creating pressure waves) or plasma power (Fig 6-21) to generate and periodic regions of high plasma density and low plasma density (Fig 7 also see Col 11 lines 1-46). Ui teaches the electric signal for the plasma discharge may be an on-off signal sees col. 11 lines 1-14 and lines 27-45. Fig.7 also illustrates the plasma discharge to fluctuate at a higher frequency as compared with the fluctuation cycle of the pressure see (d) in Fig. 7. he motivation to modify the apparatus of Coulombe with the fluctuation of the drive frequency and power level is that it enhances the control of the plasma and thus better control of the process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to adjust the drive frequency and a power level as suggested Ui et al in the apparatus of Coulombe et al.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coulombe et al (US 2007/0029500) in view of Rimondo et al (US 2005/0081920).
The teachings of the prior art of Coulombe et al were discussed above.
The prior art of Coulombe et al fails to teach that a piezoelectric element is used to produce pressure waves.
The prior art of Rimondo et al discloses a pressure modulation valve using a piezoelectric element see paragraph 21. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Coulombe et al with the piezoelectric element of Rimondo et al in order to generate pressure waves as Rimondo et al suggests.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beason, Jr. et al US 5,573,682 teaches an improved nozzle  with a converging-divergent shape see abstract where air is a suggested gas. Due the convergent-divergent shape supersonic flow is created as the nozzle exit see col. 4 lines 53-56.. An electrode is recited (cathode 18/48). Shock waves 21 is also recited.
Van Steenkiste et al (US 7,335,341) teaches a convergent divergent nozzle (supersonic nozzle 54) in Fig. 2. Air is supplied via air compressor 24 to use plasma to deposit a film onto the substrate. See col. 3 lines 30-46.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716